Tilson, Judge:
In this appeal counsel for the respective parties have agreed as to certain items of the merchandise that the proper dutiable value thereof is $2.28 per dozen, c. i. f., packing included. I therefore find and hold that the proper dutiable value of the merchandise invoiced as “53K doz II qual. ‘Hempa’ Bangkok Paper Hats, 3% bu with cell, assorted sizes, Grey, untrimmed and not blocked,” and “14 doz II'qual. ‘Hempa’ Bangkok Paper Hats, bu with cell, assorted sizes, Cocoa, ■ untrimmed and not blocked” to be $2.28 per dozen, c. i. f., packing included. Judgment will be rendered accordingly.